DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-9, 11 and 12 are pending.
Claims 1, 3-8 and 12 are rejected.
Claims 9 and 11 are withdrawn from consideration.
Claims 2 and 10 are canceled.

Response to Amendment
The rejection of claims 7, 8 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because step d. of claim 7 is unclear and contradicts the disclosure on page 4, lines 21-25 of the specification is withdrawn due to the amendment to claim 7, filed January 25, 2021. 
Response to Arguments
Election/Restriction
Claims 9 and11 remain withdrawn from further consideration, since they do not relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”) as required by 37 CFR 1.475(a) or PCT Rule 13.1.

Claim Rejections - 35 USC § 103
Applicant's arguments filed September 23, 2020 have been fully considered but they are not persuasive. 
Inaba et al. disclose that their invention promotes the simultaneous evaporation of the two or more liquid components and the generation of a mixed multi-component vapor in which the two or more components and present in substantially the same composition as that of the mixed multi-component liquid and disclose the means by which this is accomplished (see column 3, lines 1-33; column 4, lines 52; column 4, line 64 to column 5, line 5; column 7, lines 45-63; column 8, line 50 to column 9, line 15; and column 10, lines 33-41).  
The applicants argue:

    PNG
    media_image1.png
    171
    644
    media_image1.png
    Greyscale


The applicants argue:
 
    PNG
    media_image2.png
    183
    688
    media_image2.png
    Greyscale

This argument is not persuasive.  Based upon Table 1 of Inaba it is not impossible that the mixed multicomponent vapor mix can be present in substantially the same composition as the mixed multi-component liquid (see Table 1 which shows that the mixed liquid feed line 2 has substantially the same composition as mixed vapor in delivery line 5).  
The applicants argue: 

    PNG
    media_image3.png
    311
    647
    media_image3.png
    Greyscale

This argument is not persuasive.  There is no requirement to avoid the formation of condensed reactants throughout the entire process.   There is a requirement that any high boilers, which do not re-evaporate upon heating, be drained out.  In the process of Inaba, the only high boilers that are drained out are those that do not re-evaporate  upon heating (see column 5, lines 49-52).  Further, there is no condensation in the delivery line 5 (see column 5, lines 53-58).  
Applicants arguments made in the last paragraph on page 13 to paragraph 2 on page 15 of applicants’ remarks is not persuasive in Table 1 of Inaba the composition of the mixed liquid in feed line 2 is substantially the same as the mixed vapor in delivery line 13 (see Table 1 in column 12 and 13).   The catechol in the mixed liquid feed in line 2 is 53.9 % by wt of 1000 kg/hr and in the mixed vapor in delivery line 5 it is 53.8% by weight of 999 kg/hr (see Table 1 in columns 12 and 13).  The methyl alcohol in the mixed liquid feed in line 2 is 45.9 % by wt of 1000 kg/hr and in the mixed vapor in delivery line 5 it is 45.9% by weight of 999 kg/hr (see Table 1 in columns 12 and 13 and column 13, lines 21-25).   The 28.6% Guiacol is an average value over 100 days, which means that some days the amount could be more or less (see column 16, lines 13-14).  The applicants do not disclose how long the reaction took to obtain the 50-60%.  In 
The applicants arguments on pages 15 and 16 are not persuasive because the reactants that pass though the pre-heater and superheater of Inaba are transformed into a super-heated multicomponent vapor mixture that enters into the gas phase catalytic reactor in the desired mix of diphenols or diphenol derivatives and organic compound (see column 7, line 45 to column 8, line 8 and Tables 1 and 3).  Further, the Applicants’ claims do not exclude the presence of a forcedly liquid-circulating line as disclosed by Inaba et al.
In fact, this feature would allow for the drain out of high boilers, which do not re-evaporate, and tars that are formed via line 8 (see figure 4; column 8, lines 6-10 and lines 39-49).  
	The applicants’ arguments in paragraph 2 on page 16 to paragraph 1 on page 18 are not persuasive because the obviousness rejection is based upon the invention as disclosed in the claims not as disclosed in figure 1.
The applicants’ arguments in paragraph 2 on page 18 is not persuasive.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." See MPEP 2111.03 I.
The applicants’ argument in paragraph 2 on page 20 of the remarks is not persuasive.  The composition of the vapor form 16 to the catalytic reactor is the vapor in line 5 (see column 9, lines 16-20).  Both Table 1 and Table 3 disclose the composition of line 5.  The composition in the mixed liquid fed through line 2 is quite similar to that of the mixed vapor through the delivery line 5 (see Table 1 and column 13, lines 21-25).  
The applicants’ argument in paragraph 3 on page 20 of the remarks is not persuasive.   Inaba wants to avoid the scenario disclosed in column 8, lines 50-57.  The process of Inaba allows for obtainment of a mixed vapor having the desired unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).
The applicants’ arguments on pages 21 and 22 of the remarks are not persuasive.   The mixed liquid circulating through line 3 the non-evaporated portion of the mixed multi-component liquid, which is recirculated for further evaporation, i.e., it is not discarded.  The circulation of the mixed liquid enables the resultant mixed multi-component vapor to have a similar composition to that of the mixed multi-component liquid (see column 4, line 64 to column 5, line 21).  Inaba discloses that delivery line 5 delivers the mixed multi-component vapor to the gas phase reactor 13 optionally through lines 15 and 16 (see column 9, lines 16-20 and figure 4).  In both Table 1 and Table 3 the mixed multi-component vapor composition of line 5 is quite similar to the composition of the mixed multi-component liquid fed through line 2 (see also column 13, lines 21-25).  The amount of non-evaporated mixed liquid that is discharged through line 8 is “negligible” compared to the amount of mixed vapor that enters the gas phase reactor (25kg/once a day vs. 999 kg/hr).  A comparison of the yield (28.6%) obtained by Inaba in Table 3 and the yield obtained by instant invention (50-65%) is not a proper side by side comparison because the difference in yield could be attributable to the 
The paragraph bridging pages 22 and 23 is not persuasive.  The claims as amended now require the vapor mixture is maintained in the vapor state in a jacketed 
The applicants’ arguments regarding Bier on pages 23 and 24 of the remarks are irrelevant, since the Bier reference is not used in the Non-final rejection dated September 23, 2020.  
The applicants’ arguments regarding the term “negligible” on pages 24 and 25 of the remarks are not persuasive.  The disclosure of Inaba allows one to understand what Inaba means by the term “substantially” (see the Examples and Tables in columns 12-17). 
The applicants’ arguments in paragraph 2 on page 25 of the remarks is not persuasive.   What is disclosed in applicants remarks may be what the applicants intend for the invention to show.  However, applicants' claim limitations must reflect the invention not applicants’ intentions.   
For the above reasons the examiner maintains that claims 1, 3-8 and 12 are unpatentable under 35 U.S.C. 103 over Inaba et al. (US 6,512,147 B2) in view of Cavani et al. (WO 01/74485 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "negligible" in claim 1 is a relative term which renders the claim indefinite.  The term "negligible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Applicant’s make an argument that “allowing negligible quantity of high boilers which do not re-evaporate and tars that are formed to be drained out” has eluded Inaba et al. (see the paragraph bridging pages 20 and 21 of Applicants’ remarks filed July 24, 2020.  However, in the disclosure of Inaba et al. the high boilers and tars are removed (see column 5, lines 49-52; column 8, lines 41-57 and Table 1 and 3).  Whereas, in the instant specification there are no descriptions or examples showing what the Applicants mean by “negligible”, such that one can distinguish the claimed invention from the prior art.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (US 6,512,147 B2) in view of Cavani et al. (WO 01/74485 A1).
Inaba et al. disclose a process for developing a multi-component vapor mixture, which is used to prepare a monoalkyl ether of a dihydric phenolic compound in the presence of a catalyst, which includes aluminum phosphate catalysts (see entire disclosure, in particular column 4, line 1 to column 13, line 25).  The process of Inaba et al. allows the two or more components to be simultaneously evaporated to generate a mixed multi-component vapor in which the two or more components are present in substantially the same composition as that of the mixed multi-component liquid (see for instance column 2, lines 27-41; column 5, line 52 to column 6, line 29; column 8, lines 15-20; column 9, line 6 to column 10, line 49; column 13, lines 21-25; figure 4 and Tables 1 and 3).  The apparatus used in the invention has a circulating line 3 that optionally has a filter to remove solid substances from the circulating mixed liquid (see column 5, lines 45-48 and column 8, lines 39-41).  The gas phase reactor may be any gas phase reactor that will allow the vapor components to react with each other (see column 6, lines 22-39  It is taught that a portion of the circulating mixed liquid is optionally continuously or intermittently discharged from the circulating line 3 to stabilize the circulation of the mixed liquid over a long time  (see column 8, lines 39-57).   The mixing ratio of catechol-lower alkyl alcohol is 1:99 to 90:1, which encompasses the claimed ratio (see column 10, lines 3-8).   A pre-heater 11 and a super heater 12 are used (see Figure 4 and column 9, lines 16-30).  Inaba et al. utilizes a thin-film evaporator and conducts the process in a manner which allows them to obtain a mixed multi-component vapor having a similar composition to its mixed multi-component liquid 
Inaba et al. differ from the claimed invention in that Inaba et al. do not require the entire solution of reactants is passed through a pre-heater and a super-heater to completely transform into a super-heated multicomponent vapor except for allowing a negligible quantity of high boilers, which do not re-evaporate, and tars to be drained out.  However, there is a suggestion to do so, since Inaba et al. disclose that the entire solution of reactants may pass through a pre-heater, an evaporator and a super-heater prior to entering the gas phase reactor (see column 9, lines 6-30 and column 10, lines 41-59) and Inaba et al. disclose that the circulating line is optionally connected to a discharge line 8 to discharge a portion of the circulating mixed liquid to the outside of the circulating line 3 to stabilize the circulation of the mixed liquid over a long time (see column 5, lines 49-52 and column 8, lines 39-45).  It is further shown in Examples 1 and 2 and Tables 1 and 3 that the mixed vapor-generating procedure could be continuously carried out for 210 days or more and the deterioration of catechol during the mixed vapor generation was about 0.1% by weight based on the total amount of the fed catechol.  
Inaba et al.  further, differ from claims 5 and 6 in that Inaba et al. do not disclose the claimed method of preparing the aluminum phosphorus catalyst.  
Cavani et al. disclose an aluminum phosphorus catalyst, which is prepared as, claimed (see entire disclosure, in particular Example 1).  The catalyst is suitable for use in preparing a monoalkyl ether of a dihydric phenolic compound.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROSALYND A KEYS/Primary Examiner, Art Unit 1699